19 Mich. App. 560 (1969)
172 N.W.2d 901
BEACH
v.
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW)
Docket No. 6,143.
Michigan Court of Appeals.
Decided October 28, 1969.
*561 David E. Utley (Frances R. Avadenka, of counsel), for plaintiff.
Stephen I. Schlossberg, John A. Fillion, Jordan Rossen, Bernard F. Ashe and Stanley Lubin, for defendants.
Before: QUINN, P.J., and BRONSON and T.M. BURNS, JJ.
PER CURIAM.
Plaintiff, a member of the international and local union defendants, filed his complaint November 6, 1967. The action sought the following relief: to enjoin the unions from enforcing art 47, § 5, of the constitution of the international union against him, money damages for sums wrongfully withheld from plaintiff by defendants, a mandatory order requiring defendants to retract charges made against plaintiff in the union paper, and for money damages arising from an alleged libel with malice.
Defendants filed a motion under GCR 1963, 116, for an accelerated judgment of dismissal for the following reasons: the libel action was barred by the statute of limitations, plaintiff was bound by the determination of the international executive *562 board of his union, and the court was without jurisdiction because the plaintiff had not exhausted his union remedies. This motion was granted, plaintiff's action was dismissed, and he appeals.
The alleged libelous article was published May 26, 1965. Plaintiff's right of action for libel accrued May 26, 1965, Grist v. The Upjohn Company (1965), 1 Mich. App. 72, and MCLA § 600.5827 (Stat Ann 1962 Rev § 27A.5827). The period of limitations for actions charging libel and slander is one year, MCLA § 600.5805(6) (Stat Ann 1962 Rev § 27A.5805[6]). The time during which plaintiff pursued union remedies does not toll the statute. MCLA § 600.5865 (Stat Ann 1962 Rev § 27A.5865). The libel action was barred by the statute of limitations.
At oral argument, plaintiff withdrew the other issues raised by this appeal on the basis they were moot.
Affirmed, with costs to defendants.